[Cite as State v. Vang, 2011-Ohio-5010.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       25769

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
TONG VANG                                             COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 05 08 2924

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2011



        DICKINSON, Judge.

                                           INTRODUCTION

        {¶1}     In 2006, Tong Vang was convicted of one count of rape of a minor under the age

of thirteen and one count of gross sexual imposition involving the same victim. Mr. Vang

appealed, and this Court affirmed his convictions. In 2010, Mr. Vang moved the trial court for

resentencing due to an error in the imposition of post-release control. The trial court granted the

motion and re-imposed the same sentence but corrected the post-release control error and

adjudicated Mr. Vang a Tier III Sex Offender/Child Victim Offender Registrant. Mr. Vang has

appealed that judgment, assigning four errors focusing on two issues. First, he has argued that

the trial court incorrectly imposed the payment of court costs as part of his sentence because it

failed to notify him during the resentencing hearing that it intended to impose court costs. Mr.

Vang has also argued that the trial court incorrectly reclassified him under the Adam Walsh Act

and that his lawyer was ineffective for failing to object to the reclassification. This Court affirms
                                                 2


the part of the trial court’s judgment relating to post-release control and vacates the rest of the

judgment. Mr. Vang’s arguments are moot because they address resentencing issues that are

unrelated to correcting the imposition of post-release control.

                                         BACKGROUND

       {¶2}    In April 2006, the trial court sentenced Mr. Vang to serve life imprisonment for

the crime of rape and a concurrent one-year term for gross sexual imposition. It also imposed the

costs of prosecution. In the same entry, the trial court adjudicated Mr. Vang a Habitual Sex

Offender with a Child Victim under Megan’s Law and notified him that he would be subject to

community notification and annual registration requirements for twenty years following his

release from prison. That judgment was affirmed on appeal. Mr. Vang later petitioned the trial

court for post-conviction relief. The trial court’s denial of his petition was affirmed on appeal.

       {¶3}    When the trial court resentenced Mr. Vang in December 2010, it imposed the

same sentence it had imposed in 2006, including court costs. It also imposed the proper term of

mandatory post-release control for a felony sex offense and notified Mr. Vang of the

consequences of post-release control violations.       In the resentencing entry, the trial court

reclassified Mr. Vang as a Tier III Sex Offender/Child Victim Registrant under the Adam Walsh

Act and notified him that he would be required to register every 90 days for the rest of his life.

During the resentencing hearing, the trial court did not mention the imposition of court costs, and

Mr. Vang’s lawyer did not object to his reclassification under the Adam Walsh Act.

                RESENTENCING TO CORRECT POST-RELEASE CONTROL

       {¶4}    The Ohio Supreme Court has held that, “when a judge fails to impose statutorily

mandated postrelease control as part of a defendant’s sentence, that part of the sentence is void

and must be set aside.” State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, at ¶26. “[I]f a
                                                 3


post-release control error occurred in sentencing, only the part of the sentence affected by the

error may be vacated or otherwise amended and a new sentencing hearing is limited to proper

imposition of post-release control.” State v. Johnson, 9th Dist. No. 25104, 2011-Ohio-436, at

¶11 (citing Fischer, 2010-Ohio-6238, at ¶28-29, 36).

       {¶5}    In this case, the trial court conducted a de novo sentencing hearing, reissuing the

same sentence while correcting the post-release control error and reclassifying Mr. Vang under

the Adam Walsh Act. The trial court was not empowered to vacate or otherwise amend the parts

of the original sentence that were not void. Therefore, “[t]o the extent the trial court conducted a

de novo sentencing hearing and reissued a sentence to [Mr. Vang], its judgment in that respect is

vacated.” State v. Woods, 9th Dist. No. 25236, 2011–Ohio–562, at ¶10. The lawful parts of Mr.

Vang’s prior sentencing entry remain valid. State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-

6238, at paragraph three of the syllabus.

                                  COSTS OF PROSECUTION

       {¶6}    Regardless of whether it is correct, the part of the trial court’s original sentencing

entry imposing the costs of prosecution is not void. See State v. Joseph, 125 Ohio St. 3d 76,

2010-Ohio-954, at ¶22. Given this Court’s judgment vacating all but the post-release control

part of the trial court’s resentencing, the costs of prosecution remains a valid part of Mr. Vang’s

sentence. State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, at paragraph three of the

syllabus. To the extent that Mr. Vang has argued that the trial court incorrectly included the

costs of prosecution when it resentenced him, his argument is moot because this Court has

vacated that part of the trial court’s December 2010 judgment. To the extent that his argument is

aimed at his original sentence, res judicata bars the assignment of errors in this appeal that were

or could have been assigned on direct appeal from the trial court’s original sentencing entry in
                                                4


2006. State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, at ¶40. Mr. Vang’s first and

second assignments of error are overruled because they do not address the imposition of post-

release control, which is the only topic the trial court properly addressed at the resentencing

hearing.

                     RECLASSIFICATION UNDER ADAM WALSH ACT

       {¶7}    Mr. Vang’s third and fourth assignments of error are that the trial court violated

his constitutional rights by reclassifying him under the Adam Walsh Act and that his lawyer was

ineffective for failing to object to the reclassification. As part of the discussion regarding the

first two assignments of error, the part of the trial court’s resentencing entry that addressed Mr.

Vang’s sexual offender status has been vacated by this Court. Thus, Mr. Vang’s classification

under Megan’s Law as a Habitual Sex Offender with a child victim remains a valid part of his

sentence. State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, at paragraph three of the

syllabus. Mr. Vang’s reclassification arguments are moot. Therefore, his third and fourth

assignments of error are overruled.

                                         CONCLUSION

       {¶8}    Mr. Vang’s assignments of error are overruled because they all focus on

resentencing issues that are unrelated to correcting the imposition of post-release control. The

judgment of the Summit County Common Pleas Court is vacated to the extent the court

addressed anything other than post-release control. The remainder of the judgment is affirmed.

                                                                       Judgment affirmed in part,
                                                                                 vacated in part.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CLAIR E. DICKINSON
                                                     FOR THE COURT



CARR, P. J.
MOORE, J.
CONCUR

APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.